NOT FOR PUBLICATION                           FILED
                                                                          FEB 24 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JANET JANDREJACK,                               No.    18-17321

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01455-KJN

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Eastern District of California
                 Kendall J. Newman, Magistrate Judge, Presiding

                          Submitted February 23, 2021**

Before:      GOODWIN, CANBY, and LEAVY, Circuit Judges.

      Janet Jandrejack appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo, Attmore v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Colvin, 827 F.3d 872, 875 (9th Cir. 2016), and we affirm.

      Jandrejack contends that the administrative law judge (ALJ) erred by failing

to address her non-severe mental impairments, and also in failing to include mental

limitations in the residual functional capacity assessment (RFC). The record,

however, shows the ALJ properly considered the medical evidence and the four

areas of mental functioning in the determination that Jandrejack’s mental

impairment is nonsevere, and the medical evidence did not warrant including

specific mental functional limitations in the RFC. Because the ALJ applied the

correct legal standard and the ALJ’s determination is supported by substantial

evidence, Jandrejack’s challenge to the RFC is unavailing. See Bayliss v.

Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005) (“We will affirm the ALJ’s

determination of [the claimant’s] RFC if the ALJ applied the proper legal standard

and his decision is supported by substantial evidence.”).

      The ALJ gave specific and legitimate reasons for assigning little weight to

Dr. Madarang’s contradicted opinions, and properly found that the opinions were

unsupported by the objective medical records, and were internally inconsistent.

See Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017); Morgan v. Comm’r

Soc. Sec. Admin., 169 F.3d 595, 603 (9th Cir. 1999) (internal inconsistencies in

                                         2                                   18-17321
medical opinions constitute relevant evidence). Substantial evidence supports the

ALJ’s finding that the physical and cognitive limitations assessed by Dr. Madarang

were unsupported by the record. See id. (ALJ must assess the supportability of a

treating physician’s opinion); see also Batson v. Comm'r of Soc. Sec. Admin., 359

F.3d 1190, 1195 (9th Cir. 2004) (ALJ may discount a medical opinion that is not

supported by the record as a whole or by objective medical findings).

      Jandrejack’s argument that she is incapable of performing her past relevant

work lacks merit because it is premised upon her prior arguments concerning the

weight of Dr. Madarang’s opinions. As discussed above, the ALJ gave specific

and legitimate reasons for assigning little weight to Dr. Madarang’s opinions, and

substantial evidence supported the ALJ’s finding. Similarly, substantial evidence

supports the ALJ’s finding that Jandrejack is not disabled because she can perform

past relevant work. See Lewis v. Apfel, 236 F.3d 503, 515 (9th Cir. 2001).

      The ALJ’s alternative Step Five finding need not be addressed because the

ALJ properly concluded at Step Four that Jandrejack had the RFC to perform her

past relevant work, and therefore any error would be harmless. See Batson, 359

F.3d at 1197 (applying the harmless error standard).

      AFFIRMED.

                                         3                                   18-17321